DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 28 December 2021, claims 1-19 are presently pending in the application, of which, claims 1 and 10 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
The Examiner acknowledges the instant application a continuation of U.S. application Ser. No. 14/733,250, filed Jun. 8, 2015 (U.S. 10,303,559), which is a continuation of U.S. application Ser. No. 13/727,981, filed Dec. 27, 2012 (U.S. Pat. No. 9,069,799), and has been accorded the earliest effective file date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.9,069,799 (known hereinafter as ‘799). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘799.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,303,559 (known hereinafter as ‘559). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘559.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.11,243,849 (known hereinafter as ‘849). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘849.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumarasamy, Paramasiva, et al (U.S. 2012/0254119, published 04 October 2012, and known hereinafter as Kumarasamy) in view of Kottomtharayil, Rajiv, et al (U.S. 2010/0082672 and known hereinafter as Kottomtharayil).

As per claim 1, Kumarasamy teaches a method for constructing an information management database that stores metadata for an information management network, the method comprising: 
receiving instructions to identify non-production storage media (e.g. Kumarasamy, see Figure 2, item 225, which an interface agent which is provided to the client, item 230. The Examiner notes the storage manager receives data, where the storage manager is the information management server), wherein an information management server provides information management services to client computing devices within the information management network (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.); 
identifying non-production storage media within the information management network in accordance with the received instructions (e.g. Kumarasamy, see paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.); 
scanning the identified non-production storage media to identify metadata associated with the secondary copies of the application data (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.); 
retrieving the identified metadata from the non-production storage media without retrieving the secondary copies of the application data (e.g. Kumarasamy, see paragraph [0058], which discloses the system captures parameters associated with the computing environment at a specific point in time, where the data storage server may copy various metadata, such as host name of the file system, the IP address, disk layout information, etc. and transfers the copy of the captured parameters associated with the computing environment to the secondary storage.); and 
building an information management database by populating the information management database with the retrieved metadata from the non-production storage media (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.), 
wherein the information management database comprises metadata identifying files stored by the information management server and the client computing devices associated with those files (e.g. Kumarasamy, see paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metadata to be searched in response to certain queries.).
Although Kumarasamy discloses data replication and information management database, it does not explicitly disclose wherein the single information management computing device copies of information management databases from each of the multiple information management computing devices; wherein the identifying includes receiving a network address for each of the information management computing devices; and wherein the copies of information management database each includes subsets of records for mapping non-production storage media to secondary copies of application data for client computing devices, wherein copies cumulatively include all records associated with all the client computing devices.
Kottomtharayil discloses wherein the non-production storage media comprise secondary copies of application data (e.g. Kottomtharayil , see paragraph [0029], which discloses metadata and descriptive metadata that describes the files or data objects of the two or more files or data objects.) generated by client computing devices in an information management network (e.g. Kottomtharayil , see paragraph [0032-0033], which discloses a secondary copy (e.g. non-production storage media) that include metadata the describes the files or data objects associated with the application data.), and 
wherein the retrieved metadata maps the client computing devices to the secondary copies of the application data contained by the non- production storage media (e.g. Kottomtharayil, see Figure 6 discloses client (e.g. client computer devices as item 630), where the metadata (stored in the metabase, as illustrated in item 670, which interfaces with the client) is mapped to secondary storage computing device (e.g. item 665), where the secondary storage computing device illustrates a non-production storage media.).
Kumarasamy is directed to generic file level restore from a block-level secondary copy. Kottomtharayil is directed to managing single instancing data. Both are analogous art, because they are directed to replicating and reconstructing original data and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the teachings of Kumarasamy with the teachings of Kottomtharayil to include the claimed features with the motivation to restore hierarchical data storage

As per claim 10, Kumarasamy teaches a system for constructing an information management database that stores metadata for an information management network, the system comprising: 
at least one data processor (e.g. Kumarasamy, see Figure 2 illustrates a processor coupled to memory.); and 
at least one non-transitory memory, coupled to the at least one data processor and storing instructions (e.g. Kumarasamy, see Figure 2 illustrates a processor coupled to memory.), which when executed by the at least one data processor, perform a method comprising: 
receiving instructions to identify non-production storage media (e.g. Kumarasamy, see Figure 2, item 225, which an interface agent which is provided to the client, item 230. The Examiner notes the storage manager receives data, where the storage manager is the information management server), wherein an information management server provides information management services to client computing devices within the information management network (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.); 
identifying non-production storage media within the information management network in accordance with the received instructions (e.g. Kumarasamy, see paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.); 
scanning the identified non-production storage media to identify metadata associated with the secondary copies of the application data (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.); 
retrieving the identified metadata from the non-production storage media without retrieving the secondary copies of the application data (e.g. Kumarasamy, see paragraph [0058], which discloses the system captures parameters associated with the computing environment at a specific point in time, where the data storage server may copy various metadata, such as host name of the file system, the IP address, disk layout information, etc. and transfers the copy of the captured parameters associated with the computing environment to the secondary storage.); and 
building an information management database by populating the information management database with the retrieved metadata from the non-production storage media (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.), 
wherein the information management database comprises metadata identifying files stored by the information management server and the client computing devices associated with those files (e.g. Kumarasamy, see paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metadata to be searched in response to certain queries.).
Although Kumarasamy discloses data replication and information management database, it does not explicitly disclose wherein the single information management computing device copies of information management databases from each of the multiple information management computing devices; wherein the identifying includes receiving a network address for each of the information management computing devices; and wherein the copies of information management database each includes subsets of records for mapping non-production storage media to secondary copies of application data for client computing devices, wherein copies cumulatively include all records associated with all the client computing devices.
Kottomtharayil discloses wherein the non-production storage media comprise secondary copies of application data (e.g. Kottomtharayil , see paragraph [0029], which discloses metadata and descriptive metadata that describes the files or data objects of the two or more files or data objects.) generated by client computing devices in an information management network (e.g. Kottomtharayil , see paragraph [0032-0033], which discloses a secondary copy (e.g. non-production storage media) that include metadata the describes the files or data objects associated with the application data.), and 
wherein the retrieved metadata maps the client computing devices to the secondary copies of the application data contained by the non- production storage media (e.g. Kottomtharayil, see Figure 6 discloses client (e.g. client computer devices as item 630), where the metadata (stored in the metabase, as illustrated in item 670, which interfaces with the client) is mapped to secondary storage computing device (e.g. item 665), where the secondary storage computing device illustrates a non-production storage media.).
Kumarasamy is directed to generic file level restore from a block-level secondary copy. Kottomtharayil is directed to managing single instancing data. Both are analogous art, because they are directed to replicating and reconstructing original data and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the teachings of Kumarasamy with the teachings of Kottomtharayil to include the claimed features with the motivation to restore hierarchical data storage

As per claims 2 and 11, the modified teachings of Kumarasamy and Kottomtharayil teaches the method of claim 1 and the system of claim 10, respectively, wherein the metadata comprises headers at beginning of a file within at least one of the secondary copies of the application data, trailing file markers appended to end of the file, or both headers and trailing file markers (e.g. Kumarasamy, see paragraph [0058], which discloses the system captures parameters associated with the computing environment at a specific point in time, where the data storage server may copy various metadata, such as host name of the file system, the IP address, disk layout information, etc. and transfers the copy of the captured parameters associated with the computing environment to the secondary storage.).

As per claims 3 and 16, the modified teachings of Kumarasamy and Kottomtharayil teaches the method of claim 1 and the system of claim 10, respectively, wherein the information management network is a first network that is a subnetwork of a second network (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc.).

As per claims 4 and 13, the modified teachings of Kumarasamy and Kottomtharayil teaches the method of claim 1 and the system of claim 10, respectively, wherein the information management network is a private network, 
wherein the client computing devices have private IP addresses so that computing devices that are not connected to the private network cannot access the client computing devices without logging into the private network (e.g. Kumarasamy, see paragraph [0058], which discloses the system captures parameters associated with the computing environment at a specific point in time, where the data storage server may copy various metadata, such as host name of the file system, the IP address, disk layout information, etc. and transfers the copy of the captured parameters associated with the computing environment to the secondary storage.), and 
wherein at least some of the client computing devices are associated with a storage management cell that is hierarchically subordinate to the information management server (e.g. Kottomtharayil, see Figure 6 discloses client (e.g. client computer devices as item 630), where the metadata (stored in the metabase, as illustrated in item 670, which interfaces with the client) is mapped to secondary storage computing device (e.g. item 665), where the secondary storage computing device illustrates a non-production storage media.).

As per claims 5 and 14, the modified teachings of Kumarasamy and Kottomtharayil teaches the method of claim 1 and the system of claim 10, respectively, further comprising: 
providing a user interface, with the information management server, to enable a user to provide instructions associated with identifying the non-production storage media (e.g. Kumarasamy, see Figure 2, item 225, which an interface agent which is provided to the client, item 230. The Examiner notes the storage manager receives data, where the storage manager is the information management server); 
receiving, via the user interface, the instructions associated with identifying the non-production storage media (e.g. Kumarasamy, see Figure 2, item 225, which an interface agent which is provided to the client, item 230. The Examiner notes the storage manager receives data, where the storage manager is the information management server), 
wherein the instructions indicate whether the information management server performs an automated search of the information management network or a manual search of the information management network (e.g. Kottomtharayil , see paragraph [0032-0033], which discloses a secondary copy (e.g. non-production storage media) that include metadata the describes the files or data objects associated with the application data.), 
wherein when the instructions indicate a manual search, the instructions further include one or more of a network address for at least one of the non- production storage media and an identifier of at least one of the non- production storage media (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.); and 
displaying at least some of the non-production storage media identified by the information management server, wherein displaying comprises displaying a device ID for the at least some of the non-production storage media (e.g. Kumarasamy, see paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.), 
wherein the user interface receives selections from the user of one or more of the displayed non-production storage media (e.g. Kumarasamy, see paragraph [0058], which discloses the system captures parameters associated with the computing environment at a specific point in time, where the data storage server may copy various metadata, such as host name of the file system, the IP address, disk layout information, etc. and transfers the copy of the captured parameters associated with the computing environment to the secondary storage.), and 
wherein scanning the identified non-production storage media comprises scanning the selections and not from non-production storage media not selected via the user interface (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.).

As per claims 6 and 15, the modified teachings of Kumarasamy and Kottomtharayil teaches the method of claim 1 and the system of claim 10, respectively, further comprising: 
displaying at least some of the non-production storage media identified by the information management server (e.g. Kumarasamy, see paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.), 
wherein displaying comprises displaying a device ID for the at least some of the non-production storage media (e.g. Kumarasamy, see paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.), wherein a user interface receives selections from a user of one or more of the non-production storage media (e.g. Kumarasamy, see paragraph [0058], which discloses the system captures parameters associated with the computing environment at a specific point in time, where the data storage server may copy various metadata, such as host name of the file system, the IP address, disk layout information, etc. and transfers the copy of the captured parameters associated with the computing environment to the secondary storage.), 
wherein scanning the identified non-production storage media comprises scanning the non-production storage media and not from non-production storage media that has not been selected via the user interface (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.).

As per claims 7 and 17, the modified teachings of Kumarasamy and Kottomtharayil teaches the method of claim 1 and the system of claim 10, respectively, wherein the information management server is a first information management server that receives information management instructions associated with the client computing devices from a second information management server (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc.).

As per claims 8 and 18, the modified teachings of Kumarasamy and Kottomtharayil teaches the method of claim 1 and the system of claim 10, respectively, wherein the first information management server created at least some of the secondary copies of application data on at least some of the identified non-production storage media (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc.).

As per claims 9 and 19, the modified teachings of Kumarasamy and Kottomtharayil teaches the method of claim 1 and the system of claim 10, respectively, wherein, for the non-production storage media that are magnetic tapes, scanning comprises: 
reading, into temporary memory of the information management server, portions of content on the non-production storage media (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.); and, 
writing over the portions of the content in the temporary memory with additional portions of the content until metadata is found (e.g. Kumarasamy, see paragraph [0066-0075], which discloses the system restores the file system at a requested point in time by retrieving metadata and data from the secondary copies of the data and finishes the restoration of the file system.).

As per claim 12, the modified teachings of Kumarasamy and Kottomtharayil teaches the system of claim 10, wherein the metadata comprises information regarding files recorded in an original information management database, and information regarding the client computing devices associated with each of the files (e.g. Kumarasamy, see paragraph [0051-0053], which discloses each secondary storage device (e.g. non-production storage media) has its own associated metabase, where each metabase includes data associated with a primary storage, secondary storage, etc. See further paragraph [0052], which discloses a storage manager or other management module may keep track of certain information that allows the storage manager to select, designate, or otherwise identify metabases to be searched in response to certain queries.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 2, 2022